Citation Nr: 9934585	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-10 832	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to special monthly compensation pursuant to 
the provisions of 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
1998).


REPRESENTATION

Appellant represented by:	John B. DeRosa, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse, and [redacted]


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
November 1957. 

In a rating decision of June 1992, the Regional Office (RO) 
granted service connection (and a 30 percent evaluation) for 
generalized anxiety disorder/panic disorder, effective from 
October 17, 1990.  In a subsequent rating decision of April 
1995, the veteran's 30 percent evaluation for service-
connected generalized anxiety disorder/panic disorder was 
increased to 100 percent.  Accordingly, the issue of 
entitlement to an increased rating for the veteran's 
psychiatric disability, which was formerly on appeal, is no 
longer before the Board of Veterans' Appeals (Board).  
Moreover, the issue of a total disability rating based upon 
individual unemployability, which was also formerly on 
appeal, is now moot.  

This case was previously before the Board in January 1994 and 
May 1997, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

During the course of a hearing before a traveling member of 
the Board in August 1999, it was stipulated that the issues 
of an increased evaluation for service-connected hypertension 
and special monthly compensation pursuant to the provisions 
of 38 U.S.C.A. § 1114(s) were the sole issues currently 
before the Board on appeal.  


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
hypertension, and the relationship, if any, between that 
particular disability and certain other cardiovascular 
pathology.  In that regard, the record discloses that the 
veteran has, of late, been found to suffer not only from 
hypertension, but also from recurrent paroxysmal atrial 
tachycardia, left ventricular hypertrophy, and a mild 
enlargement of the left and right atrium.  In pertinent part, 
the veteran argues that his current cardiovascular pathology, 
including the aforementioned tachycardia, is "part and 
parcel" of his service-connected hypertension.  He further 
argues that, inasmuch as said cardiovascular pathology 
renders him unemployable, he is entitled to an additional, 
separate and distinct 100 percent evaluation for service-
connected hypertension.  

The Board notes that, based on a full review of the pertinent 
evidence of record, the relationship between the veteran's 
service-connected hypertension and his other cardiovascular 
pathology remains unclear.  Moreover, the Department of 
Veterans Affairs (VA) has a duty to assist the veteran in the 
development of all facts pertinent to his claims.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that this duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claims includes obtaining adequate VA 
examinations, including examination by a specialist, when 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
see also Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, in light of the aforementioned, the case is, 
once again, REMANDED to the RO for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1998, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA examination by a 
specialist in the field of cardiology in 
order to more accurately determine the 
exact nature and etiology of his current 
cardiovascular pathology, and the current 
severity of his service-connected 
hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following 
examination, the examining cardiologist 
should specifically comment as to the 
relationship, if any, between any 
identified cardiovascular pathology and 
the veteran's service-connected 
hypertension.  All information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and, if not, the RO should 
implement corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues certified for 
appellate review as reported on the title 
page of this REMAND.  An appropriate 
evaluation should be assigned for all 
service-connected cardiovascular 
pathology.

Should the benefits requested on appeal remain denied, the RO 
should issue a supplemental statement of the case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).







Error! Not a valid link.


